EXHIBIT 35.1 ANNUAL SERVICER’S COMPLIANCE CERTIFICATE For the period of April 21, 2011 to December 31, 2011, the servicing of consumer finance receivables owned by BMW Vehicle Lease Trust 2011-1 has been conducted by BMW Financial Services NA, LLC, in its capacity as servicer, in compliance with the servicing standards in all material respects, set forth in Article II of the Servicing Supplement dated April 21, 2011. To the best of the undersigned’s knowledge, based on such review, the servicer has fulfilled all of its obligations under the agreement in all material respects throughout the reporting period. Dated: March28, 2012 By: BMW Financial Services NA, LLC By: /s/ Joachim Hensel Name:Joachim Hensel Title:Chief Financial Officer
